Case 4:18-cv- “04406 Document 14 Filed on 05/30/19 in TXSD_ Page 1 of 2

 

 

 

 

 

_. Dates S24 AP United States Courts LUPTPEW_ PP SHMOUEL
, : Southern District of Texaz
“Toe Clerk 0 Lourt FILED Weil ~ C1 #ROBOBYR
20. Boe 6/0/0___ MAY 30 2018 GIB LEWIS” WALZ
AOUSYON, DE 7 7AOB =/0 pega. Bradley, Clerk of Cour W774 tm BYGT
he: Fettonen® Change of WODWLLE, TEXAS. _TS990

Lideesr-

 

Case Myumbe. UV 18-CU- OV 206
Curl Mamber! f18-O¢106

 

 

 

 

 

 

 

 

dened May AY 20/9. ee
V/A Males,
VE $a Fe.

 

 

 

 

 
N
a
oO
N
cab)
Do
©
oO
QA
Y”)
<x
oa
&
o
a
—
oO
©
—
LO
oO
Cc
oO

 

Tb HOR ZENA

         
 

6 lewis Ubud

S77 FiM_3Btd7

Case 4:18-cv-04406

lyoduitte, 1x 7990

LEGAL... (RAL.

. LELAY..

      

Serer.) Bete ~
See ek Re SE ok A
. SL is eo. oe ae hag tee a

        

Bo i
ob, “ren
nett

  

United States Courts | FOREVE A
ourts RU USA

Southern Disirict of Te 7
FILED

MAY 30 2019

US. Orstrrct VOR 7 Ct Coun
Dutnen Outre fF Jews
Clerk # Court

0. OX E1010

Sou fon, TR T1A08-/010

   

NUN
Nae

FPeoe-ioiois HepeR yyy MAA AeA Nl eg Ab PAPA fig dea] ogteg hs
